Parkhill, J.,
concurring.
I think the judgment of conviction in this case should be reversed because:
1. The court erred in permitting the witness John Justice to testify that, upon the night of the homicide arid a short time prior thereto, the deceased, not in the presence of the defendant, asked the witness where Malcolm Stephens lived, and that the witness, not in the presence of the defendant, gave the deceased directions to Malcolm Stephens’ home.
2. The court erred in admitting the testimony of George Farley as to what his sister told him the deceased said to her the night of and a short time before the homicide.
3. The court erred in refusing to permit the witness, Malcolm Stephens, to answer the following question propounded by the defendant’s counsel: “State whether or not during the conversation there was any personal difficulty between the defendant and Dr. Alexander”-—referring to the deceased at a time shortly before the homicide.
4. The court erred in sustaining the objection by the State to the following question propounded by the defendant to the witness Malcolm Stephens: “State whether or not in that conversation, or at any time, there was any statement made by the defendant to Alexander that he *59was going to publish him to the people of Marianna for making the assault upon his wife,”—this being the night of the homicide and a short time prior thereto.
Hocker, J., concurs in the above.
Taylor, J., concurs in the above.